UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 28, 2017 CAPSTAR FINANCIAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Tennessee 001-37886 81-1527911 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1201 Demonbreun Street Suite 700 Nashville, Tennessee (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (615) 732-6400 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule405 of the Securities Act of 1933 (17 CFR §230.405) or Rule12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company [X] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [X] Section 7 – Regulation FD Item 7.01.Regulation FD Disclosure. Representatives of CapStar Financial Holdings, Inc. will be conducting meetings with investors during July and August 2017. A copy of the presentation that will be used in the investor meetings is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit 99.1Presentation by CapStar Financial Holdings, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CAPSTAR FINANCIAL HOLDINGS, INC. By:/s/ Robert B. Anderson Robert B. Anderson Chief Financial Officer and Chief Administrative Officer Date: July 28, 2017 EXHIBIT INDEX Exhibit Number Description Presentation by CapStar Financial Holdings, Inc.
